UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6216


ANTHONY FRED MARTIN,

                Plaintiff - Appellant,

          v.

WILLIAM BYERS; WARDEN MICHAEL MCCALL; LIEUTENANT BRIAN
DEGEORGIS; DENNIS ARROWOOD; OFFICER BRANDON EICU; OFFICER
TRAVIS THURBER,

                Defendants – Appellees,

          and

MS. SYNDER, Grievance Coordinator,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   David C. Norton, District Judge.
(4:12-cv-02100-DCN)


Submitted:   July 31, 2014                 Decided:   August 11, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Fred Martin, Appellant Pro Se.   James Victor McDade,
DOYLE, O’ROURKE, TATE & MCDADE, PA, Anderson, South Carolina,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Anthony Fred Martin, a South Carolina prisoner, filed

an action pursuant to 42 U.S.C. § 1983 (2012) against a number

of Perry Correctional Institution employees.                  Martin’s complaint

alleged   in    part    that    on    December      20,     2011,    three      prison

officials entered his cell to conduct a search, one of whom

masturbated in Martin’s presence and used excessive force in

restraining him (the “December 20 incident”).                        Martin raised

claims of Eighth Amendment violations against the officers and

several additional prison employees, as well as a claim of civil

conspiracy.     Martin appeals the district court’s order adopting

the magistrate judge’s report and recommendation and granting

summary judgment in favor of the Defendants.                 We affirm.

          The     magistrate     judge,        to   whom    the     district      court

referred this case pursuant to 28 U.S.C. § 636(b)(1)(B) (2012),

recommended     that   relief    be     denied      and    advised     Martin     that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.        Such timely filing of specific objections is

necessary to preserve appellate review of the substance of that

recommendation     when    the       parties     have      been   warned     of    the

consequences of noncompliance.           Wright v. Collins, 766 F.2d 841,

845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140,

155 (1985).

                                         3
             Martin’s objections to the report and recommendation

challenged        the    magistrate          judge’s          failure      to     address     his

conspiracy claim.          Because Martin failed to specifically object

to the magistrate judge’s recommendation regarding the remainder

of his claims after receiving notice of the consequences for

failure to do so, he has waived appellate review of such claims.

See In re Under Seal, 749 F.3d 276, 287 (4th Cir. 2014) (“[A]n

objection on one ground does not preserve objections based on

different grounds.” (internal quotation marks omitted)).

             On     appeal,      Martin        again          challenges         the    district

court’s     dismissal     of     his    conspiracy            claim.       “To    establish      a

civil conspiracy under § 1983, Appellant[] must present evidence

that the Appellees acted jointly in concert and that some overt

act was done in furtherance of the conspiracy which resulted in

Appellant[’s] deprivation of a constitutional right . . . .”

Hinkle v. City of Clarksburg, 81 F.3d 416, 421 (4th Cir. 1996).

This   is   a     “weighty      burden.”           Id.        Furthermore,        the    factual

allegations       must    amount       “to    more       than       rank   speculation         and

conjecture”       and    must    “give       rise        to    an   inference          that   each

alleged conspirator shared the same conspiratorial objective.”

Id. at 422.          We agree with the district court that Martin’s

allegations fail to meet these standards, and therefore affirm

its resolution of the claim.



                                               4
           Accordingly,     we    affirm   the    district      court’s    order

granting   summary    judgment    in   favor     of    the   Defendants.      We

dispense   with     oral   argument    because        the    facts   and   legal

contentions   are    adequately    presented     in    the   materials     before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       5